Title: From Benjamin Franklin to John Jay, 22 February 1780
From: Franklin, Benjamin
To: Jay, John


Sir,
Passy, Feb. 22d. 1780.
It gave me infinite Pleasure to hear of your Excellency’s safe Arrival in Spain. I Knowing that the Confederacy had sailed the 28th of Octr., we began to despair of ever hearing more of her.
I received your Advice of the Bill drawn on me for four thousand and seventy nine Livres Tournois, at sixty Days date, which I order’d to be immediately paid as you desired.
I have also lodg’d a Credit for you at Madrid of 24000 Livres, deducting this Bill. You will be so good as to furnish Mr Carmichael with 4800 Livres of it, which he has desired of me.
Inclosed is a Letter of Introduction to the Marquis d’Yranda with whom the Credit is placed, and whose Acquaintance and Friendship may be otherwise of Use to you.
With great Esteem and Respect I have the honour to be Your Excellency’s most obedient and most humble Servant.
B Franklin
His Exy. J. Jay Esqr.(Duplicate)
 Endorsed: B Franklin 22d Feb 1780 Dup. sent to Mr Carmichl / Recd. ap. 1780 mentiong his ordering a Credit with Marqs. D Yranda for me of 19’921